DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed November 19, 2020, with respect to Non-Final Rejection - 08/19/2020 have been fully considered and are persuasive.  The Non-Final Rejection - 08/19/2020 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rowan Smith on February 1, 2021.
The application has been amended as follows: 
Claim 1. (Amended) A device comprising: a substrate; an amplifier die mounted to the substrate, the amplifier die having an output terminal; an electronic component mounted to the substrate, the electronic component having a terminal; a first bond wire array including a first plurality of bond wires, wherein first ends of each bond wire in the first plurality of bond wires are electrically coupled to the output terminal and second ends of each bond wire in the first plurality of bond wires are electrically coupled to the terminal of the electronic component, wherein the first plurality of bond wires includes a first outer bond wire, a second outer bond wire and a first inner bond wire, and a length of the first outer bond wire is greater than a length of the first inner bond wire and a length of the second outer bond wire is greater than the length of the first inner bond wire; and 
Claim 2. (Amended) The device of claim 1, wherein the first plurality of bond wires includes 
Claim 9. (Amended) A device, comprising:
a substrate;
a first electronic component mounted to the substrate, the first electronic component having a first terminal;
a second electronic component mounted to the substrate, the second electronic component having a second terminal; and
a first bond wire array including a first plurality of bond wires, wherein each bond wire in the first plurality of bond wires is electrically coupled to the first terminal and the second terminal, a second maximum height of a third bond wire in the first plurality of bond wires above the top surface of the substrate is greater than the second maximum height of the second bond wire in the first plurality of bond wires above the top surface of the substrate, and the first bond wire is a first outer bond wire in the first plurality of bond wires, the third bond wire is a second outer bond wire in the first plurality of bond wires, and the second bond wire is a first inner bond wire in the first plurality of bond wires.
Claim 10. (Cancelled)
Claim 13. (Amended) The device of claim 12, wherein the first plurality of bond wires includes 
Claim 14. (Amended) The device of claim 12, wherein a minimum distance between a fourth fifth 

Claim 16. (Amended) A packaged radio frequency (RF) amplifier device, comprising:
a flange;
a transistor die mounted to the flange, the transistor die including an output terminal;
an electronic component mounted to the flange, the electronic component having a terminal; and
a first bond wire array including a first plurality of bond wires, wherein each bond wire in the first plurality of bond wires is electrically coupled to the output terminal of the transistor die and the terminal of the electronic component, , a third ground loop area of a third bond wire in the first plurality of bond wires is greater than the second ground loop area of the second bond wire in the first plurality of bond wires, and the first bond wire is a first outer bond wire in the first plurality of bond wires, the third bond wire is a second outer bond wire in the first plurality of bond wires, and the second bond wire is a first inner bond wire in the first plurality of bond wires.
Allowable Subject Matter
Claims 1-3, 5-9, 11-17, 19, and 20 allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The closest prior art Blednov (US 7939864 B1) and Blednov (US 20100188164 A1) discloses the limitations of claims 1, 9, and 16, but is silent on the limitations cited below.
	Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "wherein the first plurality of bond wires includes a first outer bond wire, a second outer bond wire and a first inner bond wire, and a length of the first outer bond wire is greater than a length of the first inner bond wire and a length of the second outer bond wire is greater than the length of the first inner bond wire”, as recited in Claim 1, with the remaining features.

	Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a first ground loop area of a first bond wire in the first plurality of bond wires is greater than a second ground loop area of a second bond wire in the first plurality of bond wires, a third ground loop area of a third bond wire in the first plurality of bond wires is greater than the second ground loop area of the second bond wire in the first plurality of bond wires, and the first bond wire is a first outer bond wire in the first plurality of bond wires, the third bond wire is a second outer bond wire in the first plurality of bond wires, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816                                                                                                                                                                                             

/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816